Citation Nr: 0326582	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
spine disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound injury to the right thigh, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On October 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the VA clinics in 
the following Colorado locations: Alomosa 
and Denver, for any treatment for the low 
back, right thigh/leg and/or right knee.  
The RO should request hospital summaries, 
complete clinical records, and outpatient 
treatment records.

2.  The RO should obtain the complete 
medical records from Dr. R.Y., Jr. at St. 
Mary Corwin Hospital in Pueblo, Colorado. 

3.  When the development above is 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
ascertain the current severity of his 
service-connected low back, right 
thigh/leg and right knee disabilities.  
The claims folder should be provided to 
the examiner for review.  Any tests or 
studies deemed necessary should be 
accomplished, and should specifically 
include range of motion studies (The 
examiner should report the normal ranges 
of motion of the lumbosacral spine).  The 
examiner should comment on:  Any 
limitation of function associated with 
these three disabilities, and whether the 
low back and/or right knee exhibit 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost due to such factors.  
The examiner should also express an 
opinion as to the degree to which pain 
would limit functional ability during 
flare-ups or on use.  The examiner should 
determine whether there is a neurological 
component to the low back disability and, 
if so, the nature and degree of 
impairment associated with the 
neurological component.  (If a 
neurological consult is deemed needed to 
assess neurological impairment, the 
examiner should so state.)  The 
examination report must include an 
explanation of the rationale for any 
opinion given.

4.  If the orthopedic examiner indicates 
that a neurological consult is needed, 
the RO should arrange for an examination 
by a neurologist to determine the nature 
and severity of the neurological 
component of the service-connected low 
back disorder.  The examiner should opine 
as to whether persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased discs, with little 
intermittent relief, are present and, if 
so, what functions they impair.  The 
examiner should also note whether there 
have been incapacitating episodes due to 
lumbosacral disc disease over the past 12 
months and, if so, the frequency and 
duration of the episodes.  The 
examination report must include an 
explanation of the rationale for any 
opinion given.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



